Exhibit 10.1

FORM OF BIOJECT MEDICAL TECHNOLOGIES INC.

CONVERTIBLE NOTE PURCHASE AND WARRANT AGREEMENT

This Convertible Note Purchase and Warrant Agreement (the “Agreement”) is made
as of June 29, 2011, by and between Bioject Medical Technologies Inc., an Oregon
corporation (the “Company”), and each of the purchasers listed on Exhibit A to
this Agreement (each, a “Purchaser”).

RECITALS

The Company desires to issue and sell, and each Purchaser desires to purchase, a
convertible subordinated promissory note in substantially the form attached to
this Agreement as Exhibit B (together, the “Notes”), which shall be convertible
on the terms stated therein into stock of the Company. Each Purchaser shall also
receive a warrant (the “Warrant”) to purchase additional shares of the Company
pursuant to the form of warrant attached hereto as Exhibit C. The Note, the
equity securities issuable upon conversion thereof (and any securities issuable
upon conversion of such equity securities), the Warrant and the equity
securities issued upon the Purchaser’s exercise of the Warrant are collectively
referred to herein as the “Securities.” Terms not otherwise defined in this
Agreement shall have the meaning given to them in the Note attached hereto as
Exhibit B.

AGREEMENT

In consideration of the mutual promises contained herein and other good and
valuable consideration, receipt of which is hereby acknowledged, the parties
agree as follows:

1. Purchase and Sale of Notes and Warrants.

(a) Sale and Issuance of Notes. Subject to the terms and conditions of this
Agreement, each Purchaser agrees to purchase at the Closing (as defined in
Section 1(c) below) and the Company agrees to sell and issue to each Purchaser a
Note in the principal amount specified with respect to that Purchaser on Exhibit
A. The purchase price of each Note shall be equal to 100% of the principal
amount of such Note. The Note shall be convertible into equity securities of the
Company as provided for under the Note, and the Warrant shall be exercisable for
equity securities of the Company as provided for under the Warrant. The
Company’s agreements with each of the Purchasers are separate agreements, and
the sale of the Notes to each of the Purchasers are separate sales, but all of
the Notes together shall have the same terms and conditions and shall be
regarded as a single loan to the Company. The maximum aggregate principal amount
of Notes the Company may sell under this Agreement is $500,000.

(b) Warrants. Upon the Closing, each Purchaser shall receive a Warrant to
purchase a number of shares of the Company’s common stock equivalent to 10%
warrant coverage. If any Purchaser elects to extend the maturity date of the
Notes to June 28, 2012, the Company will issue each such Purchaser a second
Warrant to purchase a number of shares of the Company’s common stock equivalent
to 10% warrant coverage. The number of shares of common stock determined by
multiplying the Warrant Coverage Amount by the principal amount of the Note and
dividing the result by the Exercise Price. The exercise price per share of the
Warrant (“Exercise Price”) is $0.19, subject to adjustment as set forth in the
Warrant.

(c) Closing; Delivery.

(i) The initial purchase and sale of the Notes shall take place at the offices
of the Company, 20245 SW 95th Avenue, Tualatin, OR 97062, at 1:00 p.m., on
June 29, 2011 (the “Closing”). At Closing, the Company shall deliver to each
Purchaser the Note to be purchased by Purchaser against payment of the purchase
price therefor by personal check (acceptance by the Company is subject to
receipt of readily available funds), cashier’s check or by wire transfer to the
Company’s bank account and the duly executed Warrant and the parties shall
execute and deliver the Registration Rights Agreement in the form attached
hereto as Exhibit D (the “Registration Rights Agreement”).



--------------------------------------------------------------------------------

2. Stock Purchase Agreement.

(a) Each Purchaser understands and agrees that the conversion of the Note into
equity securities of the Company may require such Purchaser’s execution of
certain agreements relating to the purchase and sale of such securities as well
as registration, information and voting rights, if any, relating to such equity
securities.

(b) Each Purchaser agrees to be bound by the agreements described in
Section 2(a).

3. Representations and Warranties of the Company. The Company hereby represents
and warrants to each Purchaser that:

(a) Organization. The Company is a corporation duly organized and validly
existing under the laws of the State of Oregon and has all requisite corporate
power and authority to carry on its business as now conducted and as proposed to
be conducted.

(b) Authorization. All corporate action on the part of the Company, its
officers, directors and shareholders necessary for the authorization, execution
and delivery of this Agreement and the authorization, sale, issuance and
delivery of the Note, the Warrant, the Registration Rights Agreement, the shares
of the Company’s capital stock issuable on conversion or exercise thereunder,
and the performance of all obligations of the Company hereunder and thereunder,
has been taken or will be taken prior to the Closing. The shares of Common Stock
issuable upon exercise of the Warrant and pursuant to Section 4.1.1 of the Note,
upon issuance in accordance with the terms of the Warrant or Note, as
applicable, will be duly and validly issued, fully paid, and nonassessable. The
Agreement, the Registration Rights Agreement, the Note and the Warrant, when
executed and delivered by the Company, shall constitute valid and legally
binding obligations of the Company, enforceable against the Company in
accordance with their terms except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, and other laws of
general application affecting enforcement of creditors’ rights generally, as
limited by laws relating to the availability of specific performance, injunctive
relief, or other equitable remedies.

(c) Governmental Consents. All consents, approvals, orders or authorizations of,
or registrations, qualifications, designations, declarations or filings with,
any governmental authority, required on the part of the Company in connection
with the valid execution and delivery of this Agreement, the Registration Rights
Agreement, the offer, sale or issuance of the Note, the Warrant, conversion of
the Note, exercise of the Warrant or the consummation of any other transaction
contemplated hereby shall have been obtained and will be effective at the
Closing, except for notices required or permitted to be filed with certain state
and federal securities commissions, which notices will be filed on a timely
basis.

(d) Offering. Assuming the accuracy of the representations and warranties of
each Purchaser contained in Section 4 hereof, the offer, issue and sale of the
Notes and the Warrant are and will be exempt from the registration and
prospectus delivery requirements of the Securities Act of 1933, as amended (the
“Securities Act”), and have been registered or qualified (or are exempt from
registration and qualification) under the registration, permit or qualification
requirements of all applicable state securities laws.

(e) SEC Documents; Financial Statements. As of the Closing, the Company shall
have filed all reports, schedules, forms, statements and other documents
required to be filed by it with the Securities and Exchange Commission (“SEC”)
pursuant to the reporting requirements of the Securities Exchange Act of 1934,
as amended (the “1934 Act”) (all of the foregoing filed prior to the date hereof
and all exhibits included therein and financial statements and schedules thereto
and documents incorporated by reference therein being hereinafter referred to as
the “SEC Documents”). As of their respective dates, the SEC Documents complied
in all material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. As of their respective dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except in the case of
unaudited interim statements, to the extent they may exclude footnotes or may be
condensed or summary statements) and fairly present in all material respects the
financial position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other
information provided by or on behalf of the Company to the Purchaser which is
not included in the SEC Documents contains any untrue statement of a material
fact or omits to state any material fact necessary in order to make the
statements therein, in the light of the circumstance under which they are or
were made, not misleading.

 

2



--------------------------------------------------------------------------------

4. Representations and Warranties of the Purchaser. Each Purchaser hereby
represents and warrants to the Company that:

(a) Authorization. The Purchaser has the full right, power and authority to
enter into and perform the Purchaser’s obligations under this Agreement, and
this Agreement when executed and delivered by the Purchaser will constitute
valid and binding obligations of the Purchaser, enforceable in accordance with
their respective terms, subject to the laws of general application relating to
bankruptcy, insolvency and the relief of debtors, rules of law governing
specific performance, injunctive relief or other equitable remedies.

(b) Purchase Entirely for Own Account. The Securities to be acquired by the
Purchaser will be acquired for investment for the Purchaser’s own account, not
as a nominee or agent, and not with a view to the resale or distribution of any
part thereof, and the Purchaser has no present intention of selling, granting
any participation in, or otherwise distributing the same. The Purchaser is not
an entity formed for the specific purpose of acquiring any of the Securities.

(c) Knowledge. The Purchaser is aware of the Company’s business affairs and
financial condition and has acquired sufficient information about the Company to
reach an informed and knowledgeable decision to acquire the Securities. The
Purchaser has had the opportunity to ask questions of the Company concerning the
Company’s business and any related matter, and has received answer to his or her
satisfaction.

(d) Restricted Securities. The Purchaser understands that the Securities have
not been, and will not be, registered under the Securities Act, by reason of a
specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of the Purchaser’s representations as expressed herein. The
Purchaser understands that the Securities are “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, the Purchaser must hold the Securities indefinitely unless they are
registered with the Securities and Exchange Commission and qualified by state
authorities, or an exemption from such registration and qualification
requirements is available. The Purchaser further acknowledges that if an
exemption from registration or qualification is available, it may be conditioned
on various requirements including, but not limited to, the time and manner of
sale, the holding period for the Securities, and on requirements relating to the
Company which are outside of the Purchaser’s control, and which the Company is
under no obligation and may not be able to satisfy.

(e) Legends. The Purchaser understands that the Securities, and any securities
issued in respect thereof or exchange therefor, may bear one or all of the
following legends:

(i) “THIS NOTE, AND THE SECURITIES ISSUABLE PURSUANT TO A CONVERSION OF THIS
NOTE, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”). THIS NOTE, AND THE SECURITIES ISSUABLE PURSUANT TO A CONVERSION OF THIS
NOTE, HAVE BEEN ACQUIRED WITHOUT A VIEW TO DISTRIBUTION AND MAY NOT BE OFFERED,
SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THIS NOTE, OR FOR THE SECURITIES ISSUABLE PURSUANT TO
A CONVERSION OF THIS NOTE, AS THE CASE MAY BE, UNDER THE ACT AND UNDER ANY
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL FOR THE HOLDER
(CONCURRED IN BY LEGAL COUNSEL FOR THE CORPORATION) THAT SUCH REGISTRATION IS
NOT REQUIRED AS TO SUCH SALE OR OFFER”

 

3



--------------------------------------------------------------------------------

(ii) “THIS WARRANT, AND THE SECURITIES ISSUABLE PURSUANT TO AN EXERCISE OF THIS
WARRANT, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”). THIS WARRANT, AND THE SECURITIES ISSUABLE PURSUANT TO AN EXERCISE
OF THIS WARRANT, HAVE BEEN ACQUIRED WITHOUT A VIEW TO DISTRIBUTION AND MAY NOT
BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THIS WARRANT, OR FOR THE SECURITIES
ISSUABLE PURSUANT TO AN EXERCISE OF THIS WARRANT, AS THE CASE MAY BE, UNDER THE
ACT AND UNDER ANY APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL FOR
THE HOLDER (CONCURRED IN BY LEGAL COUNSEL FOR THE CORPORATION) THAT SUCH
REGISTRATION IS NOT REQUIRED AS TO SUCH SALE OR OFFER”

(iii) Any legend required by the Blue Sky laws of any state to the extent such
laws are applicable to the shares represented by the certificate so legended.

(f) Accredited Investor. Each Purchaser is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Act, because each of the
undersigned is either (a) a natural person whose individual net worth, or joint
net worth with his or her spouse, exceeds $1,000,000 (excluding the value of
Purchaser’s (or Purchaser and his or her spouse’s) primary residence) as of the
date of this Agreement, (b) a natural person who had an individual income in
excess of $200,000 in each of the two most recent years or joint income with his
or her spouse in excess or $300,000 in each of those years and has a reasonable
expectation of reaching the same income level in the current year, or (c) a
director or executive officer of the Company. Each Purchaser is in a financial
position to hold the Securities and is able to bear the economic risk and
withstand a complete loss of such Purchaser’s investment in the Securities.

5. Conditions of the Purchaser’s Obligations at Closing. The obligations of each
Purchaser to the Company under this Agreement are subject to the fulfillment, on
or before the Closing, of each of the following conditions, unless otherwise
waived:

(a) Representations and Warranties. The representations and warranties of the
Company contained in Section 3 shall be true on and as of the Closing with the
same effect as though such representations and warranties had been made on and
as of the date of the Closing.

(b) Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the
Securities pursuant to this Agreement shall be obtained and effective as of the
Closing.

6. Conditions of the Company’s Obligations at Closing. The obligations of the
Company to each Purchaser under this Agreement are subject to the fulfillment,
on or before the Closing, of each of the following conditions, unless otherwise
waived:

(a) Representations and Warranties. The representations and warranties of each
Purchaser contained in Section 4 shall be true on and as of the Closing with the
same effect as though such representations and warranties had been made on and
as of the date of the Closing.

(b) Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the
Securities pursuant to this Agreement shall be obtained and effective as of the
Closing.

(c) Payment of Principal Amount. Purchaser shall have paid by check or wire
transfer of immediately available funds the principal amount set forth on the
signature page of this Agreement.

 

4



--------------------------------------------------------------------------------

7. Miscellaneous.

(a) Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

(b) Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Oregon,
without giving effect to principles of conflicts of law. The parties agree that
the state or federal courts located in the State of Oregon constitute the sole
and exclusive venue, and the exclusive jurisdiction, for disputes arising under
or with respect to this Agreement.

(c) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

(d) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

(e) Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by courier, overnight delivery service or confirmed facsimile, or forty-eight
(48) hours after being deposited in the U.S. mail as certified or registered
mail with postage prepaid, if such notice is addressed to the party to be
notified at such party’s address or facsimile number as set forth below or as
subsequently modified by written notice.

(f) Finder’s Fee. Except as may otherwise be specifically agreed to by the
parties, each party represents that it neither is nor will be obligated for any
finder’s fee or commission in connection with this transaction. Each Purchaser
agrees to indemnify and to hold harmless the Company from any liability for any
commission or compensation in the nature of a finder’s fee (and the costs and
expenses of defending against such liability or asserted liability) for which
each Purchaser or any of its officers, employees, or representatives is
responsible. The Company agrees to indemnify and hold harmless each Purchaser
from any liability for any commission or compensation in the nature of a
finder’s fee (and the costs and expenses of defending against such liability or
asserted liability) for which the Company or any of its officers, employees or
representatives is responsible.

(g) Amendments and Waivers. Any term of this Agreement may be amended or waived
only with the written consent of the Company and the holders of at least a
majority of the outstanding principal amount of the Notes. Any amendment or
waiver effected in accordance with this Section 7(g) shall be binding upon each
Purchaser and each transferee of the Securities, each future holder of all such
Securities, and the Company.

(h) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law or in violation of any law, exchange rule or
regulation to which the Company is subject, the parties agree to renegotiate
such provision in good faith, in order to maintain the economic position enjoyed
by each party as close as possible to that under the provision rendered
unenforceable. In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.

(i) Entire Agreement. This Agreement, and the documents referred to herein
constitute the entire agreement between the parties hereto pertaining to the
subject matter hereof and any and all other written or oral agreements existing
between the parties hereto are expressly canceled.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

The parties have executed this Convertible Note Purchase and Warrant Agreement
as of the date first written above.

 

COMPANY: Bioject Medical Technologies Inc. By:  

 

Name:  

 

                       (print)

Title:  

 

Address:  

 

 

 

Facsimile Number:  

 

PURCHASER:

 

(Purchaser)

By:  

 

Name:  

 

                       (print)

Title:  

 

Address:  

 

 

 

Facsimile Number:  

 

 

Exhibits:

A – Schedule of Purchasers

B – Form of Convertible Promissory Note (filed as separate exhibit)

C – Form of Warrant (filed as separate exhibit)

D – Form of Registration Rights Agreement (filed as separate exhibit)

 

6



--------------------------------------------------------------------------------

Exhibit A

Schedule of Purchasers

 

Name    Amount  

Albert Hansen IRA

   $ 75,000   

Mark Logomasini

   $ 75,000   

Ed Flynn

   $ 50,000   

Ralph Makar

   $ 25,000   

 

Exhibit A